Citation Nr: 1610670	
Decision Date: 03/16/16    Archive Date: 03/23/16

DOCKET NO.  09-15 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a right knee disorder, to include as secondary to service-connected left knee sprain residuals.

2.  Entitlement to service connection for a right ankle disorder, to include as secondary to right knee disorder and/or service-connected left knee sprain residuals.

3.  Entitlement to service connection for a left ankle disorder, to include as secondary to right knee disorder and/or service-connected left knee sprain residuals.

4.  Entitlement to service connection for callosities of both feet, to include as secondary to right knee disorder and/or service-connected left knee sprain residuals.

5.  Entitlement to an initial rating in excess of 10 percent prior to May 16, 2015, and in excess of 20 percent thereafter for cervical spondylosis.

6.  Entitlement to a rating in excess of 10 percent for posttraumatic arthritis of the right shoulder.

7.  Entitlement to a rating in excess of 10 percent for residuals of left knee strain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from December 1974 to January 1978. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in August 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, (hereinafter, Agency of Original Jurisdiction (AOJ)), which denied service connection for right knee and cervical spine disorders. 

In December 2009, the Veteran testified at a hearing on the issues of entitlement to service connection for right knee and cervical spine disorders before the undersigned Veterans Law Judge sitting at the RO.  A transcript of the hearing has been associated with the claims file.  In June 2010, the Board remanded the case for additional development. 

In a decision dated August 2011, the Board granted service connection for cervical spondylosis, and remanded the right knee disorder claim to the AOJ for further development.  The award of service connection for cervical spondylosis terminated the appeal to that issue as it was a full grant of benefits sought on appeal.  Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).

This appeal also arises from a January 2012 AOJ rating decision that implemented the Board's award of service connection for cervical spondylosis, and assigned an initial 10 percent rating, effective May 5, 2008.  The Veteran has perfected an appeal with respect to the initial rating assigned.  See Veteran's Notice of Disagreement (NOD) received in February 2012; Statement of the Case (SOC) dated May 2015; and VA Form 9 (Appeal to the Board of Veterans' Appeals) received in July 2015.  Notably, a May 2015 AOJ rating decision awarded a 20 percent rating for cervical spondylosis effective May 16, 2015.  The Board has rephrased this issue on the title page to reflect that a staged rating has been assigned.  Fenderson v. West, 12 Vet. App. 119 (1999).

This appeal further arises from a January 2014 AOJ rating decision that denied service connection claims for right ankle peroneal tendonitis, a left ankle disorder, and callosities of both feet.  See Veteran's NOD received in January 2014; SOC dated April 2015; and VA Form 9 received in April 2015.  The Board has rephrased these issues to reflect all theories of service connection entitlement raised by the Veteran.  See VA Form 27-0820 (Report of General Information) dated January 2015.  See generally Bingham v. Principi, 421 F.3d 1346, 1349 (Fed. Cir. 2005) (holding that separate theories in support of a claim for a particular benefit are deemed part of the same claim).

As addressed more fully below, the issues of entitlement to higher disability ratings for service-connected posttraumatic arthritis of the right shoulder and residuals of left knee strain are listed on the title page for procedural purposes only.

The Board observes that the Veteran had originally been represented by Disabled American Veterans (DAV) in his appeal.  In May 2011 correspondence, he indicated that he wished to cancel DAV's power of attorney.  However, in October 2011, the Veteran reappointed the DAV as his representative.  See VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative) dated October 2011).  Therefore, DAV is recognized as the Veteran's representative. 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

With respect to the Veteran's claim for service connection for a right knee disorder, the Board regrets any additional delay with another remand but finds that such is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

Briefly summarized, the Veteran claims that his right knee disorder either first manifested in service or, alternatively, is due to a gait abnormality caused by service-connected left knee strain.  In December 2009, he testified to the onset of a loose body and/or an overgrowth of tissue in the right knee which was first discovered in service.  See December 2009 Board Hearing Transcript p. 11.  He further testified that, many years later, this loose body began to move and required surgical excision by VA.  The Veteran also reported that this loose body was not detectable by x-ray examination, and had to be confirmed by a magnetic resonance imaging (MRI) scan.

The Veteran's service treatment records (STRs) do not corroborate his account that a right knee loose body/overgrowth of tissue was discovered in service.  The available post-service treatment records first reflect the Veteran's report of right knee pain in 2004.  A June 2004 x-ray examination was interpreted as showing mild bilateral degenerative joint disease of the knees more prominent on the left.  In June 2007, the Veteran described a 3-year history of right knee pain to a VA clinician.  In January 2009, he underwent an orthopedic consultation reporting a 2-year history of bothersome right knee pain "which is associated with disappearance from the medial side of a small bulge called a joint mouse."  On examination, the Veteran was noted to have a very slight antalgic gait which seemed to unload on the right side.  There was a slight posterior sag with a firm endpoint on the right knee.  The examiner indicated that, while x-rays showed degenerative changes, the Veteran's history of "disappearing-reappearing medial joint line mass is highly suggestive of a loose body in the right knee."  An MRI examination in March 2009 was interpreted as showing an apparent loose body in the lateral suprapatellar pouch, minimal cartilage ulcerations, and inferior meniscocapsular tear of the body of the medical meniscus.  In November 2009, the Veteran underwent right knee arthroscopy with removal of loose body and chondroplasty.

In May 2010, the Veteran's VA physician noted in his treatment records that the Veteran had recently been experiencing right knee pain due to right knee strain from favoring his left knee.  

In this context, the Board remanded the claim in August 2011 for further development, to include obtaining another opinion from the August 2008 VA examiner regarding the nature and etiology of the Veteran's right knee disorder supported by an adequate rationale, including whether the right knee degenerative arthritis was caused or aggravated by the current left knee posttraumatic arthritis.  At that time, the Board instructed the examiner to "take into account the Veteran's lay statements with regard to injury and continuity of symptoms."

A February 2012 VA examination report reflects an extensive review of the medical records as demonstrated in the body of the examination report.  The examiner summarized all the Veteran's clinic findings, which included the degenerative joint disease, loose body and meniscal abnormalities, as combining for a current diagnosis of tricompartmental degenerative joint disease with current clinical examination consistent with a diagnosis mainly of patella-femoral chondromalacia.  The examiner then offered the following opinion:

In the absence of any STR evidence of Patello-femoral pathology or any Right Knee injury while in service, it is less likely as not that [the Veteran's] current Right Knee condition had its onset in the service but is probably in my opinion due to the age-related degenerative joint disease present in his family.  As such, it is also less likely as not that his service-connected L knee lateral sprain caused his R knee OA or aggravated it."

The Board notes that where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance, and further remand will be mandated.  Stegall v. West, 11 Vet. App. 268 (1998).  Here, the Board finds that the February 2012 examination report must be returned as not complying with the Board's prior remand directives as there is no consideration of the Veteran's lay statements regarding the onset of a loose body and/or an overgrowth of tissue in the right knee during service.  Accordingly, the Veteran's right knee disorder claim must be remanded in order to obtain an addendum opinion regarding the nature and etiology of his right knee disorder that takes into account the Veteran's testimony.

Further, with respect to such issue, the AOJ should also associate with the claims folder records of the Veteran's VA treatment since July 2015, to include clarifying whether the Veteran underwent a second right knee arthroscopic surgery in 2013 and, if so, to obtain the relevant records.  See VA Form 21-4138 received in January 2015.

With respect to the service connection claims for right ankle disorder, left ankle disorder, and callosities of both feet, the Veteran has requested a hearing before the Board, although there is some ambiguity as to whether he desires a Travel Board hearing or video-conference hearing.  See VA Form 9 received in April 2015 and DAV correspondence dated April 2015.  There is also some ambiguity as to whether he desires a hearing before the Board pertaining to his claim for a higher initial rating for cervical spondylosis.  See VA Form 9 received in July 16, 2015 and VA Form 9 received in July 23, 2015.

However, despite such ambiguity, the AOJ has acknowledged that a hearing before the Board has been requested, and has reportedly placed the Veteran on the docket for a Travel Board hearing.  See Appeal Certification to BVA Worksheet, Enclosure D, dated November 19, 2015.  However, the appeal has been certified to the Board without the hearing being held.  Pursuant to 38 C.F.R. § 20.700 (2015), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2014) (pertaining specifically to hearings before the Board).  Therefore, a remand is necessary in order to afford the Veteran his requested Board hearing.  

The Board next observes that a December 2015 AOJ rating decision denied claims for a rating in excess of 10 percent for service-connected posttraumatic arthritis of the right shoulder, and a rating greater than 10 percent for service-connected residuals of left knee strain.  Later that month, the Veteran entered an NOD with respect to the denials of both issues.  The AOJ has recognized that an NOD has been filed.  See AOJ letter dated December 17, 2015.  However, the AOJ has not had the opportunity to furnish the Veteran an SOC as required by law.  See 38 C.F.R. § 19.26.  Thus, remand for issuance of an SOC on these issues is necessary.  Manlincon v. West, 12 Vet. App. 238 (1999).  However, these issues will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, these matters are hereby REMANDED for the following action:

1.  The AOJ should schedule the Veteran for his requested Board hearing regarding the issues of entitlement to service connection for a right ankle disorder, a left ankle disorder, and callosities of both feet, and entitlement to an initial rating in excess of 10 percent prior to May 16, 2015, and in excess of 20 percent thereafter for cervical spondylosis.  

2.  Provide the Veteran with a statement of the case regarding the issues of entitlement to a rating in excess of 10 percent for posttraumatic arthritis of the right shoulder and entitlement to a rating in excess of 10 percent for residuals of left knee strain.  Advise the Veteran of the time period in which to perfect his appeal.  If the Veteran perfects his appeal in a timely fashion, then return the case to the Board for its review, as appropriate.

3.  Associate with the claims folder records of the Veteran's VA treatment since July 2015, to include clarifying whether the Veteran underwent a second right knee arthroscopic surgery in 2013 and, if so, to obtain the relevant records.  See VA Form 21-4138 received in January 2015.

4.  After obtaining any outstanding treatment records, return the claims folder to the May 2012 VA examiner for an addendum opinion.  The examiner should provide the rationale for all opinions provided.  The examiner should specifically opine on the following:

a) whether it is as least as likely as not (50 percent probability or greater) that any current right knee disorder had its onset in service; OR

b) whether it is as least as likely as not (50 percent probability or greater) that the Veteran's service-connected left knee disability caused or aggravated his right knee disorder. 

In providing these opinions, the examiner should take into account the Veteran's lay statements with regard to injury and continuity of symptoms.  In particular, the examiner should consider and discuss the Veteran's testimony regarding the onset of a loose body and/or an overgrowth of tissue in the right knee during service which had a history of appearing and disappearing, and was not diagnosed until an MRI was performed in 2009.  Additionally, the examiner should discuss the May 2010 VA physician comment that the Veteran had been experiencing right knee pain due to right knee strain from favoring his left knee.  The examiner is requested to comment as to whether there is any medical reason to accept or reject the Veteran's testimony.

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim of entitlement to service connection for a right knee disorder, to include as secondary to service-connected left knee sprain, residuals should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

